Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 30 November 2020.
Claims 1-21 are pending. Claims 1, 4-7, 11-17 and 19 are amended. Claims 20-21 are new.
Objections to the Specification discussed in the Office Action of 14 Aug 2020 are withdrawn in light of the amendments to Specification.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 terminology “a first processor” and “second processor” does not have proper antecedent basis in the Specification. However, it appears that “a first processor” is referring to control PC 201 in light of Fig. 12 and Specification page 26 line 22-27 and “a second processor” is referring to control unit 100 in light of Fig. 12 and Specification page 31 line 26-32. Thus, “a first processor” is interpreted to refer to control PC 201 and “a second processor” is interpreted to refer to control unit 100 of the instant application.
Claim Objections
Claim 1,7, 8, 12-14, 17, 20 are objected to because of the following informalities: 
Claim 1, 8, 17 last two lines: “a plurality of voltage sources, each configured to apply voltage to corresponding electrode of the plurality of the electrodes” should read as “a plurality of voltage sources, each configured to apply voltage to a 
Claim 7, 12, 14 line 3: “a focus ring provided on a periphery of the pedestal” should be removed/deleted since this limitation is already recited in claim 1 line 20 and claim 8 page 6 line 15, respectively.
Claim 13 line 2: “wherein the processor controls measures” should read as “wherein the processor controls 
Claim 15 and 16 line 3: “a focus ring” should read as “the [[a]] focus ring” since “a focus ring” is already recited in claim 1 line 20 and claim 8 page 6 line 15, respectively.
Claim 20 last line: “of a focus ring” should read as “of the [[a]] focus ring” since “a focus ring” is already recited in claim 1 line 20.
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit (claim 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, control unit (claim 17) shall be interpreted as comprising control unit 100 including a CPU, ROM and RAM or equivalents thereof, in light of Fig. 1 and 12 and Specification page 9 line 30-page 10 line 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding new claim 21, a first processor is interpreted to correspond with or comprise control PC 201 in light of Fig. 12 and page 26 line page 26 line 22-27; a second processor is interpreted to correspond with or comprise control unit 100 in light of Fig. 12 and Specification page 9 line 30-page 10 line 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 13, 19 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2012/0238040 A1 herein after “Kubota”) in view of Lill et al. (US 2013/0109190 A1 hereinafter “Lill”), Hilkene et al. (US 2011/0101247 A1 hereinafter “Hilkene”), Hubacek (US 6,475,336 B1) and Udo et al. (US 2004/0173469 A1 hereinafter “Udo”).
Regarding claim 1, Kubota teaches the following plasma processing apparatus (abstract, title, Fig. 1-4) comprising:
a pedestal (comprising support table 2, Fig. 1-2) to receive a substrate (wafer W, Fig. 1-2) thereon; 
a temperature control mechanism provided in the pedestal (12, Fig. 1-2) including a refrigerant flow passage(comprising refrigerant flowing chamber 35, Fig. 1-2, 
a first radio frequency power source (comprising high-frequency power supply 56, Fig. 1) configured to output first high frequency power having a first frequency for generating plasma to perform an etching process for the substrate (paragraph [0035]);
a second radio frequency power source (comprising high-frequency power supply 4, Fig. 1) configured to output second high frequency power having a second frequency (paragraph [0034]);
a processor  (comprising thermometer controller 63 and control unit 6 having CPU 67, Fig. 2, paragraph [0044]) configured to send a detected temperature to perform a feedback temperature control (paragraph [0043]-[0045]) (thus meeting claim limitations, “a processor configured to send a feedback signal to cause a control of a surface temperature of a substrate”);
the temperature control mechanism (comprising refrigerant flowing chamber 35, gas supply line 34, Fig. 1-2; paragraph [0031], [0033], [0039]) is used to control the temperature of the substrate (paragraph [0033], [0044]);
a focus ring (3, Fig. 1-2) provided on a periphery of the pedestal (comprising support table 2, Fig. 1-2),
an electrode (comprising chucking electrode 26, paragraph [0037], not labeled in the figures but shown in Fig. 1-4 as a horizontal line inside second electrostatic chuck 25) 
a voltage source (comprising 27, Fig. 2) configured to apply voltage to the electrode (26)(paragraph [0037]-[0038]).
Kubota does not explicitly teach that the second radio-frequency power source has a second frequency that is lower than the first frequency, a surface temperature of the substrate lower than -35 degrees C, the second radio frequency having pulse waves (i.e. operating in on-off pulse mode) during an entirety of the etching process; controlling a surface temperature of a substrate by sending a control signal of stopping the output of the second radio frequency power from the second radio frequency power source thereby performing the etching process for the substrate while the output of the second radio frequency power is stopped; the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of the electrodes.
However, Kubota further teach that the second radio-frequency power source (4, Fig. 1) is configured to provide a bias power for ion attraction/injecting ions (paragraph [0034]) and the first radio-frequency power source (comprising 56, Fig. 1) is configured to provide power for plasma generation (paragraph [0035]).
Additionally, Lill teaches a second radio frequency power source (comprising at least one of first plasma bias power 325 and second plasma bias power 325, Fig.2) configured to output a second high frequency power having pulse waves (paragraph [0029], each RF source is capable of operating in pulsed mode) during an entirety of the etching process (each source is capable of operating in pulse mode for the entirety of the etching process, paragraph [0029], [0033], [0034]) and a second frequency that is lower than the first frequency  (paragraph [0026]-[0027] discloses that bias power 326 has a frequency lower than bias power 325, and bias power 325 
It would be obvious to one of ordinary skill in the art before the effective filing date to provide a second radio frequency power source having a second frequency that is lower than the first frequency and configured to operate in pulse mode (i.e. have pulse waves) in view of teachings of Lill that the power source for ion attraction/ion injection has a lower frequency than the power source for plasma generation in the apparatus of Kubota as a known suitable alternative configuration of radio frequency power sources suitable for enabling plasma generation and ion attraction/bias in a plasma processing apparatus.
Kubota in view of Lill as applied above do not explicitly teach controlling a surface temperature of the substrate to be lower than -35 degrees C, controlling a surface temperature of a substrate by sending a control signal of stopping the output of the second radio frequency power from the second radio frequency power source thereby performing the etching process for the substrate while the output of the second radio frequency power is stopped; the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of the electrodes.
However, Kubota further teaches a controller/processor(comprising control unit 6) configured to control the components of the plasma processing apparatus including the first and second high-frequency power sources (i.e. power values to be supplied to upper electrode 5 and lower electrode 2, paragraph [0044]).
Additionally, Lill teaches that controlling the workpiece/substrate to a temperature lower than -35 degrees C (i.e. between 30-C and -50C, paragraph [0018]) reduces the susceptibility of a stop layer material to damage associated with ion impact (paragraph [0018]). Lill further teaches that plasma pulsing can reduce the energy of the impinging ions with 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the surface temperature of the substrate to have a temperature of lower than -35 degrees C in view of teachings of Lill in the apparatus of Kubota as a known suitable temperature for a substrate to prevent damage to the substrate and enable high etch selectivity (Lill: paragraph [0017], [0019]).
Kubota in view of Lill as applied above do not explicitly teach controlling a surface temperature of a substrate by sending a feedback control signal of stopping the output of the second radio frequency power from the second radio frequency power source thereby performing the etching process for the substrate while the output of the second radio frequency power is stopped; the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of electrodes.
However, Kubota further teaches a controller/processor(comprising control unit 6) configured to control the components of the plasma processing apparatus including the first and second high-frequency power sources (i.e. power values to be supplied to upper electrode 5 and lower electrode 2, paragraph [0044]).
Additionally, Lill teaches that radio frequency power applied to the apparatus (i.e. total bias power) is used as the basis for feedforward chuck temperature control (paragraph [0023]). Lill further teaches that as the RF bias power (i.e. power of the second radio frequency power source) lowers, the ion energy lowers (paragraph [0018]). Lill further teaches that plasma pulsing can reduce the energy of the impinging ions with cryogenic wafer temperatures to reduce the diffusion coefficients of foreign and intrinsic stop layer atoms (paragraph [0019]) to enable high etch selectivity (paragraph [0017]).
Further, Hilkene teaches that excess thermal energy generated during plasma processing can transfer kinetic energy to the substrate surface (paragraph [0038]) and a temperature of the substrate is controlled by turning off the RF bias power during plasma processing (paragraph [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/processor of Kubota control a surface temperature by stopping the output of the second radio frequency power source (i.e. RF bias power; Kubota: 4, Fig. 1, paragraph [0034) in view of teachings of Lill and Hilkene in the apparatus of Kubota in view of Lill as a known suitable configuration of a controller/processor to enable reducing the1 available thermal energy during a plasma process for temperature control of the substrate(Hilkene: paragraph [0038]-[0039]).
Kubota in view of Lill and Hilkene as applied above do not explicitly teach the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of electrodes.
However, Hubacek teaches an electrostatic chuck (comprising edge ring chuck 17, Fig. 1-2) configured to attract a focus ring (comprising edge ring 18, Fig. 1-2) wherein the electrostatic chuck can be a bipolar chuck (col 4 line 16-31).
Further, Udo teaches a bipolar electrostatic chuck arrangement (abstract, Fig. 2) comprising a plurality of electrodes (comprising 4a and 4b, Fig. 1(a)) and a plurality of voltage sources (comprising 144, Fig. 2), each configured to apply voltage to a corresponding electrode of the plurality of electrodes (as understood from Fig. 2)(paragraph [0027],[0036]). Udo further teaches that a bipolar electrostatic chuck configuration can enable providing a chucking force when there is no plasma (paragraph [0022]) and providing independent potentials to the electrodes (paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of electrodes in the electrostatic chuck (Kubota: 25, Fig. 2) configured to attract the focus ring (Kubota: 3, Fig. 2) and to provide a plurality of voltage sources each configured to apply voltage to a corresponding electrode of the plurality of electrodes (i.e. configure the electrostatic chuck 25 of Kubota to be a bipolar chuck) in view of teachings of Hubacek and Udo in the apparatus of Kubota in view of Lill and Hilkene as a known suitable alternative configuration of an electrostatic chuck that would enable providing independent potentials to electrodes and enable chucking when there is no plasma (Udo: paragraph [0022], [0027]).
Regarding limitation “having pulse waves during an entirety of the etching process” and “thereby performing the etching process for the substrate while the output of the second radio frequency power is stopped,” these are intended use limitations. Since the apparatus of Kubota in view of Lill, Hilkene, Hubacek, and Udo teaches all of the structural limitations of the claims including a controller/processor and a second radio frequency power source, the apparatus of the same would be considered capable of meeting the intended use limitations.
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Regarding claim 2, Kubota in view of Lill, Hilkene, Hubacek and Udo teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein the first radio frequency power has pulse waves.
However, Lill further teaches operating that the RF energy sources (comprising 330, 325, 326 wherein 330 is interpreted as the first radio frequency source and 325 or 326 is interpreted as the second radio frequency source, Fig.2) can be operated in single RF source 
Hilkene additionally teaches that generation of ions may be pulsed (i.e. a first radio frequency power source may be pulsed (on/off)(paragraph [0037]) thereby the plasma dissociation is reduced and stops thermal energy provided to the substrate (paragraph [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first radio frequency power source (Kubota: 56, Fig. 1, paragraph [0035]) to operate with pulse waves in view of teachings of Lill and Hilkene in the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo as a known suitable alternative operation mode of a plasma generating radio frequency power source which would enable thermal energy/temperature control of the substrate.
Regarding claim 3, Kubota further teaches that power values (supplied to upper electrode 5 and lower electrode 2 via the power supply 56 and power supply 4, respectively) and pressure control of the heat transfer gas are controlled by the controller/processor based on a stored recipe (paragraph [0039],[0044], [0047], [0053]); thus meeting claim 3 limitation “wherein the stop of the output of the second radio frequency power from the second radio frequency power source, and pressure control of the heat transfer gas, are performed by autonomous control” and claim 10 limitation “wherein the stop of at least one of the output of the first radio frequency power from the first radio frequency power source and the output of the second radio frequency power from the second radio frequency power source, and pressure control of the heat transfer gas, are performed by autonomous control.”
Though taught in the prior art Kubota, claims 3 limitations are functional/intended use limitations and since Kubota in view of Lill, Hilkene, Hubacek and Udo above teach all of the 
Regarding independent claim 8, teachings of Kubota with regards to claim 1 are discussed in detail above in claim 1 rejection and shall not be repeated here.
With regards to claim 8, Kubota does not explicitly teach that the second radio-frequency power source has a second frequency that is lower than the first frequency, a surface temperature of the substrate lower than -35 degrees C, the second radio frequency having pulse waves (i.e. operating in on-off pulse mode) during an entirety of the etching process, controlling a surface temperature of a substrate by sending a feedback control signal stopping the output of both the first radio frequency power and the second radio frequency power thereby performing the etching process for the substrate while the output of the first radio frequency power and the output of the second radio frequency power are stopped; and the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of the electrodes.
However, Kubota further teaches that the second radio-frequency power source (4, Fig. 1) is configured to provide a bias power for ion attraction/injecting ions (paragraph [0034]) and the first radio-frequency power source (comprising 56, Fig. 1) is configured to provide power for plasma generation (paragraph [0035]).
Additionally, Lill teaches a second radio frequency power source (comprising at least one of first plasma bias power 325 and second plasma bias power 325, Fig.2) configured to output a second high frequency power having pulse waves (paragraph [0029], each RF source is capable of operating in pulsed mode) during an entirety of the etching process (each source is capable of operating in pulse mode for the entirety of the etching process, paragraph [0029], [0033], [0034]) and a second frequency that is lower than the first frequency  (paragraph [0026]-[0027] discloses that bias power 326 has a frequency lower than bias power 325, and bias power 325 
It would be obvious to one of ordinary skill in the art before the effective filing date to provide a second radio frequency power source having a second frequency that is lower than the first frequency and configured to operate in pulse mode (i.e. have pulse waves) in view of teachings of Lill that the power source for ion attraction/ion injection has a lower frequency than the power source for plasma generation in the apparatus of Kubota as a known suitable alternative configuration of radio frequency power sources suitable for enabling plasma generation and ion attraction/bias in a plasma processing apparatus.
Kubota in view of Lill as applied above do not explicitly teach controlling a surface temperature of the substrate to be lower than -35 degrees C, controlling a surface temperature of a substrate by sending a feedback control signal stopping the output of both the first radio frequency power and the second radio frequency power thereby performing the etching process for the substrate while the output of the first radio frequency power and the output of the second radio frequency power are stopped; the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of the electrodes.
However, Kubota further teaches a controller/processor(comprising control unit 6) configured to control the components of the plasma processing apparatus including the first and second high-frequency power sources (i.e. power values to be supplied to upper electrode 5 and lower electrode 2, paragraph [0044]).
Additionally, Lill teaches that controlling the workpiece/substrate to a temperature lower than -35 degrees C (i.e. between 30-C and -50C, paragraph [0018]) reduces the susceptibility of a stop layer material to damage associated with ion impact (paragraph [0018]). Lill further teaches that plasma pulsing can reduce the energy of the impinging ions with 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the surface temperature of the substrate to have a temperature of lower than -35 degrees C in view of teachings of Lill in the apparatus of Kubota as a known suitable temperature for a substrate to prevent damage to the substrate and enable high etch selectivity (Lill: paragraph [0017], [0019]).
Kubota in view of Lill as applied above do not explicitly teach controlling a surface temperature of a substrate by sending a feedback control signal stopping the output of both the first radio frequency power and the second radio frequency power thereby performing the etching process for the substrate while the output of the first radio frequency power and the output of the second radio frequency power are stopped; the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of the electrodes.
However, Kubota further teaches a controller/processor(comprising control unit 6) configured to control the components of the plasma processing apparatus including the first and second high-frequency power sources (i.e. power values to be supplied to upper electrode 5 and lower electrode 2, paragraph [0044]).
Additionally, Lill teaches operating the apparatus such that plasma generation is off and bias power is off (Fig. 6D, paragraph [0035]). Lill further teaches that as the RF bias power (i.e. power of the second radio frequency power source) lowers, the ion energy lowers (paragraph [0018]). Lill further teaches that plasma pulsing can reduce the energy of the impinging ions with cryogenic wafer temperatures to reduce the diffusion coefficients of foreign and intrinsic stop layer atoms (paragraph [0019]) to enable high etch selectivity (paragraph [0017]).
Further, Hilkene teaches that excess thermal energy generated during plasma processing can transfer kinetic energy to the substrate surface (paragraph [0038]) and a temperature of the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/processor of Kubota control a surface temperature by stopping the output of the both the first radio frequency power source (i.e. plasma generating power source) and a second radio frequency power source (i.e. RF bias power) in view of teachings of Lill and Hilkene in the apparatus of Kubota in view of Lill as a known suitable configuration of a controller/processor to enable reducing the available thermal energy generated during plasma generation and plasma RF biasing during a plasma process for temperature control (Hilkene: paragraph [0038]-[0039]).
Kubota in view of Lill and Hilkene as applied above do not explicitly teach the electrode comprises a plurality of electrodes and the voltage source comprises a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of electrodes.
However, Hubacek teaches an electrostatic chuck (comprising edge ring chuck 17, Fig. 1-2) configured to attract a focus ring (comprising edge ring 18, Fig. 1-2) wherein the electrostatic chuck can be a bipolar chuck (col 4 line 16-31).
Further, Udo teaches a bipolar electrostatic chuck arrangement (abstract, Fig. 2) comprising a plurality of electrodes (comprising 4a and 4b, Fig. 1(a)) and a plurality of voltage sources (comprising 144, Fig. 2), each configured to apply voltage to a corresponding electrode of the plurality of electrodes (as understood from Fig. 2)(paragraph [0027],[0036]). Udo further teaches that a bipolar electrostatic chuck configuration can enable providing a chucking force when there is no plasma (paragraph [0022]) and providing independent potentials to the electrodes (paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of electrodes in the electrostatic chuck (Kubota: 25, Fig. 2) configured to attract the focus ring (Kubota: 3, Fig. 2) and to provide a plurality of voltage sources each configured to apply voltage to a corresponding electrode of the plurality of electrodes (i.e. configure the electrostatic chuck 25 of Kubota to be a bipolar chuck) in view of teachings of Hubacek and Udo in the apparatus of Kubota in view of Lill and Hilkene as a known suitable alternative configuration of an electrostatic chuck that would enable providing independent potentials to electrodes and enable chucking when there is no plasma (Udo: paragraph [0022], [0027]).
Regarding limitation “having pulse waves during an entirety of the etching process” and “thereby performing the etching process for the substrate while the output of the first radio frequency power and the output of the second radio frequency power arestopped,” these are intended use limitations. Since the apparatus of Kubota in view of Lill, Hilkene, Hubacek, and Udo teaches all of the structural limitations of the claims including a controller/processor and a second radio frequency power source, the apparatus of the same would be considered capable of meeting the intended use limitations.
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Regarding claim 9, Kubota in view of Lill, Hilkene, Hubacek and Udo teaches all of the limitations of claim 8 as applied above but does not explicitly teach wherein the first radio frequency power has pulse waves.
However, Lill further teaches operating that the RF energy sources (comprising 330, 325, 326 wherein 330 is interpreted as the first radio frequency source and 325 or 326 is 
Hilkene additionally teaches that generation of ions may be pulsed (i.e. a first radio frequency power source may be pulsed (on/off)(paragraph [0037]) thereby the plasma dissociation is reduced and stops thermal energy provided to the substrate (paragraph [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first radio frequency power source to operate with pulse waves in view of teachings of Lill and Hilkene in the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo as a known suitable alternative operation mode of a plasma generating radio frequency power source which would enable thermal energy/temperature control of the substrate (Hilkene: paragraph [0037]).
Regarding claim 10
Further, though taught in the prior art Kubota, claims 10 limitations are functional/intended use limitations and since Kubota in view of Lill, Hilkene, Hubacek and Udo above teach all of the structural limitations including a controller/processor (Kubota: comprising control unit 6), the apparatus of the same is considered capable of the functional/intended use limitations. See relevant case law cited above in claim 1 and 8 and MPEP 2114. II.
Regarding claim 15 and 16 Kubota in view of Lill, Hilkene, Hubacek and Udo teach all of the limitations of claim 1 and 8, respectively, as applied above including a processor (Kubota: comprising 6 and 63, Fig. 1 and 2) and a focus ring (Kubota: comprising 3, Fig. 1-2) provided on a periphery of the pedestal (comprising 2, Fig. 1-2, paragraph [0037]-[0038]).
 Kubota further teaches detecting a temperature of the focus ring continuously (in real-time) in order to make real-time temperature adjustments based on the detected temperature during processing, as can be understood from Fig. 8-9 and paragraph [0047]-[0052].
Kubota in view of Lill, Hilkene, Hubacek and Udo as applied above do not explicitly teach wherein the processor is further configured to control the output of the second radio frequency power from the second radio frequency power source in real time.
However, Kubota teaches a processor (comprising control unit 6) configured to control the components of the plasma processing apparatus including the first and second high-frequency power sources (i.e. power values to be supplied to upper electrode 5 and lower electrode 2, paragraph [0044]) and that plasma causing heat (paragraph [0041]). Kubota further teaches detecting a temperature of the focus ring continuously (in real-time) in order to make real-time temperature adjustments based on the detected temperature during processing, as can be understood from Fig. 8-9 and paragraph [0047]-[0052].
Additionally, Lill teaches a pulse controller (comprising 370, Fig. 2, paragraph [0028]) configured to control the timing of the pulses of the radio frequency power source (comprising 330, 325, 326, Fig. 2, paragraph [0028]). Lill further teaches that the pulse controller 370 has 
Further, Hilkene teaches turning off the RF bias power to cool the substrate to a desired substrate temperature and resuming RF bias power when the substrate temperature has been sufficiently cooled (paragraph [0039]-[0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/processor of Kubota to stop the output of the second radio frequency power supply in real time in view of teachings of Kubota, Lill, Hilkene, in the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo as a known suitable alternative configuration of a controller/processor to enable real time control/response to process conditions such as temperature for uniform plasma processing of the substrate (Hilkene: paragraph [0039]-[0040]).
Regarding claim 18, Kubota in view of Lill, Hilkene, Hubacek and Udo teach all of the limitations of claim 1 as applied above but do not explicitly teach that the first radio frequency power source is ON during the entirety of the etching process.
However, Lill further teaches that the RF energy sources (comprising 330, 325, 326 wherein 330 is interpreted as the first radio frequency source and 325 or 326 is interpreted as the second radio frequency source, Fig.2) can be operated in single RF source pulsing wherein either the first radio frequency power source (source power 330, Fig. 2) or second radio frequency power source (comprising 325, 325, Fig. 2) may be pulsed with the remaining RF sources either operated at duty cycle of 0% (continuously off) or 100% (continuous wave) (paragraph [0029]). In other words, Lill teaches that the first radio frequency source is capable of operating with continuous waves while the second radio frequency source is capable of operating at a pulse wave.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first radio frequency power source to operate in continuous 
Regarding limitation “first radio frequency power source is ON during the entirety of the etching process” as currently claimed are intended use limitations. Since the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo teaches all of the structural limitations of the claims, the apparatus of the same would be considered capable of meeting the intended use limitations. See relevant case law cited above in claim 1 and 8 and MPEP 2114. II.
Regarding claim 19, Kubota in view of Lill, Hilkene, Hubacek and Udo teach all of the limitations of claim 1 as applied above but do not explicitly teach that first radio frequency power source and the second radio frequency power source are ON for equal or less than 30 seconds for a first predetermined time of the etching processing, and first radio frequency power source is ON and the second radio frequency power source (i.e. bias) is OFF for equal or more than 5 seconds during a second time interval of the etching.
However, Lill teaches that the first (comprising 330, Fig. 2) and second radio frequency power sources (comprising one of 325 and 326, Fig. 2 ) can be operated in single RF pulse mode where one of the radio frequency power sources can be pulsed with the other RF source operated at continuously off mode or continuous on mode (paragraph [0029]). Lill further teaches that the radio frequency power sources can be operated in synchronous pulse mode where two or more radio frequency sources are pulsed with duty cycles being equal and in-phase or unequal and/or out of phase with each other (paragraph [0029]). Lill additionally teaches that the timing of the pulse OFF state of a duty cycle is selected to be of sufficiently long duration to time average down the ion energies to a desired energy level (paragraph [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pulse mode and duty cycle OFF time of each of the radio frequency power sources in view of teachings Lill in the apparatus of Kubota in view of Lill and 
Furthermore, limitation “wherein the first radio frequency power source and the second radio frequency power source are ON for equal or less than 30 seconds during a first predetermined time of the etching process, and the first radio frequency power source is ON and the second radio frequency power source is OFF for equal or more than 5 seconds during a second time interval of the etching process” as currently claimed is an intended use limitation.  Since the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo teaches all of the structural limitations of the claims including a processor/controller and first and second radio frequency power sources, the apparatus of the same would be considered capable of meeting the intended use limitations. See relevant case law cited above in claim 1 and 8 and MPEP 2114. II.
Regarding claim 21, Kubota in view of Lill, Hilkene, Hubacek and Udo teaches all of the structural limitations of the claim 1 as applied above including a processor (Kubota: comprising 63 and 6, Fig. 2, paragraph [0043]-[0044]) and a second radio frequency power source (Kubota: comprising high frequency power supply 18, Fig. 1).
Kubota further teaches that the processor comprises a first processor (comprising thermometer controller 63, Fig. 2) configured to send the feedback control signal (i.e. detected temperature) (paragraph [0043]) to cause the control of the surface temperature of the substrate (paragraph [0044]).
Kubota further teaches a second processor (comprising control unit 6 including a CPU, Fig. 1, paragraph [0044]) separately provided from the first processor and configured to control the components of the plasma processing apparatus including the first and second high-frequency power sources (i.e. power values to be supplied to upper electrode 5 and lower electrode 2, paragraph [0044]).
Kubota in view of Lill, Hilkene, Hubacek and Udo as applied above do not explicitly teach that the second processor is configured to send the feedback control signal stopping the output of the second radio frequency power from the second radio frequency power source.
However, Hilkene teaches that RF bias power generates thermal energy which affects substrate temperature (paragraph [0038]-[0039]) and further teaches turning off the RF bias power to cool the substrate to a desired substrate temperature and resuming RF bias power when the substrate temperature has been sufficiently cooled (paragraph [0039]-[0040]) and a system controller 744 enabling data collection and feedback from the processing chamber to optimize performance of the apparatus (paragraph [0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure (i.e. program, or provide a recipe or set of instructions) the second processor of Kubota (comprising control unit 6, Fig. 1-2) to stop the output of the second radio frequency power supply in view of teachings of Hilkene in the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo as a known suitable configuration of a controller/processor to enable controlling a temperature of a substrate by reducing the thermal energy generated by an RF bias power source (i.e. second radio frequency power source) (Hilkene: paragraph [0038]-[0040]).
Claim 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2012/0238040 A1 herein after “Kubota”) in view of Lill et al. (US 2013/0109190 A1 hereinafter “Lill”), Hilkene et al. (US 2011/0101247 A1 hereinafter “Hilkene”), Hubacek (US 6,475,336 B1) and Udo et al. (US 2004/0173469 A1 hereinafter “Udo”) as applied to claims 1, 2, 3, 8, 9, 10, 15, 16, 18, 19, 21 above and further in view of Koshimizu et al. (US 2015/0168231 A1 hereinafter “Koshimizu”).
Regarding claims 4 and 11, Kubota in view of Lill, Hilkene, Hubacek and Udo teaches all of the limitations of independent claims 1 and 8 as respectively applied above including a 
However, Koshimizu further teaches various configurations (Fig. 2, 3A, 4, 5A, 7, 8, 9A-9C) of an interferometer type temperature measurement unit (comprising temperature measuring device 40, Fig. 2; comprising temperature measuring device 50, Fig. 4; paragraph [0050], [0060]) comprising a processor/controller (comprising analyzer 45, Fig. 2, [0054]; comprising analyzer 57, Fig. 4, paragraph [0060]), including configurations for measuring/monitoring the temperature of the focus and for measuring/monitoring the temperature of the surface of the substrate/wafer (abstract, paragraph [0088]).
Further, Kubota teaches detecting a temperature of an object (i.e. focus ring) continuously (in real-time) in order to make real-time temperature adjustments based on the detected temperature during processing, as can be understood from Fig. 8-9 and paragraph [0047]-[0052].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor of Kubota to monitor a surface temperature of a substrate/wafer in view of teachings of Koshimizu and to collect real time data in view of teachings of Kubota in the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo as a known alternative configuration of a interferometer type temperature measurement unit that would enable substrate/wafer temperature measurement (Koshimizu: paragraph [0088]) and enable real time control/response to the detected temperature for uniform plasma processing of the substrate (Kubota: paragraph [0047]-[0052]).
Claim 5, 6, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2012/0238040 A1 herein after “Kubota”)in view of Lill et al. (US 2013/0109190 A1 hereinafter “Lill”), Hilkene et al. (US 2011/0101247 A1 hereinafter “Hilkene”), Hubacek (US 6,475,336 B1) and Udo et al. (US 2004/0173469 A1 hereinafter “Udo”), Koshimizu et al. (US 2015/0168231 A1 hereinafter “Koshimizu”), as applied to claim 4 and 11 above and further in view of Suzuki et al. (US 2006/0077394 A1 hereinafter “Suzuki”).
Regarding claim 5 and 12, Kubota in view of Lill, Hilkene, Hubacek, Udo and Koshimizu teaches all of the limitations of claims 1 and 8 respectively as applied above including a focus ring (Kubota: comprising 3, Fig. 1-2) provided on a periphery of the pedestal (comprising 2, Fig. 1-2, paragraph [0037]-[0038]) and a processor (Kubota: comprising 6 and 63, Fig. 1).
Kubota in view of Lill, Hilkene, Hubacek, Udo and Koshimizu as applied above do not explicitly teach the processor is configured to monitor the surface temperature of the substrate based on a result of temperature measurement of the focus ring.
However, Suzuki teaches using temperature measurement data of a focus ring to calculate/execute temperature control of a substrate in a processing chamber to enable accurate control of wafer/substrate edge temperature (paragraph [0027], [0119]-[0123]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor of Kubota to monitor/control the surface temperature of the substrate based on a result of temperature measurement of the focus ring in view of teachings of Suzuki in the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo to enable accurate control of wafer/substrate temperature including the edge of the wafer/substrate (paragraph [0027]).
Regarding claims 6 and 13, Kubota in view of Lill, Hilkene, Hubacek, Udo, Koshimizu and Suzuki as applied above teach all of the limitations of claims 5 and 12, respectively including a processor (Kubota: 63 and 6, Fig. 1 and 2). Kubota further teaches that temperature measurement is based on a measurement from an interferometer type thermometer (comprising 61, Fig. 2, paragraph [0043]). Additionally, Koshimizu also teaches temperature measurement is based on a measurement from an interferometer type thermometer (comprising temperature measuring device 4, Fig. 2; comprising temperature measuring device 50, Fig. 4; paragraph .
Claim 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2012/0238040 A1 herein after “Kubota”)in view of Lill et al. (US 2013/0109190 A1 hereinafter “Lill”), Hilkene et al. (US 2011/0101247 A1 hereinafter “Hilkene”), Hubacek (US 6,475,336 B1) and Udo et al. (US 2004/0173469 A1 hereinafter “Udo”) as applied to 1, 2, 3, 8, 9, 10, 15, 16, 18, 19, 21 above and further in view of Suzuki et al. (US 2006/0077394 A1 hereinafter “Suzuki”).
Regarding claim 7 and 14, Kubota in view Lill, Hilkene, Hubacek and Udo as applied above teach all of the limitations of claim 1 above including a processor (Kubota: comprising thermometer controller 63 and interferometric thermometer 61, control unit 6, Fig. 2, paragraph [0043]) and a focus ring (Kubota:comprising 3, Fig. 1-2) provided on a periphery of the pedestal (Kubota: comprising 2, Fig. 1-2, paragraph [0037]-[0038]).
Regarding claims 7 and 14, Kubota in view Lill, Hilkene, Hubacek and Udo as applied above do not explicitly teach wherein the processor sends a feedback control signal, so that the focus ring has a temperature lower than -35 degrees C, to stop the output of the second radio frequency power from the second radio frequency power source. Additionally, regarding claim 14, Kubota in view Lill, Hilkene, Hubacek and Udo does not explicitly teach that the output of the first radio frequency power source is also stopped.
However, regarding claim 7 and 14 Kubota further teaches processor (comprising control unit 6) is configured to control the components of the plasma processing apparatus including the first and second high-frequency power sources (i.e. power values to be supplied to upper electrode 5 and lower electrode 2, paragraph [0044]).
Additionally, Lill teaches that controlling the workpiece/substrate to a temperature lower than -35 degrees C (i.e. between 30-C and -50C, paragraph [0018]) reduces the 
Further, Suzuki teaches using temperature measurement data of a focus ring to calculate/execute temperature control of a substrate in a processing chamber to enable accurate control of wafer/substrate edge temperature via adjusting focus ring parameters(i.e. temperature) (paragraph [0027], [0119]-[0123]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor to control the temperature of the focus ring in view of teachings of Suzuki in order to enable accurate control of wafer/substrate edge temperatures (Suzuki: paragraph [0027], [0119]-[0123]) and to configure the processor to control the temperature of the substrate to be less than -35 degrees Celsius in view of teachings of Lill(paragraph [0017]-[0019] in the apparatus of Kubota in view Lill, Hilkene, Hubacek and Udo to enable improved etching (i.e. improved selectivity Lill: paragraph [0017]-[0019]).
Additionally, Lill teaches that radio frequency power applied to the apparatus (i.e. total bias power) is used as the basis for feedforward chuck temperature control (paragraph [0023]). Lill further teaches operating the apparatus such that plasma generation is off and bias power is off (Fig. 6D, paragraph [0035]). Lill further teaches that plasma pulsing can reduce the energy of the impinging ions with cryogenic wafer temperatures to reduce the diffusion coefficients of foreign and intrinsic stop layer atoms (paragraph [0019]).
Further, Hilkene teaches that excess thermal energy generated during plasma processing can transfer kinetic energy to the substrate surface (paragraph [0038]) and a temperature of the substrate is controlled by turning off the RF bias power during plasma processing (paragraph [0039]). Hilkene additionally teaches that generation of ions may be pulsed (i.e. a first radio frequency power source may be pulsed (on/off)(paragraph [0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/processor of Kubota control a surface temperature by stopping the output of the both the first radio frequency power source (i.e. plasma generating power source) and the second radio frequency power source (i.e. RF bias power) in view of teachings of Lill and Hilkene in the apparatus of Kubota in view of Lill as a known suitable configuration of a controller/processor to enable reducing the available thermal energy generated during plasma generation and plasma RF biasing during a plasma process for temperature control (Hilkene: paragraph [0038]-[0039]).
Regarding claim 20, of Kubota in view Lill, Hilkene, Hubacek, Udo as applied above teaches all of the limitations of claim 1 but does not explicitly teach wherein the feedback control signal to cause the control of the surface temperature of the substrate is generated by predicting (interpreted to mean “estimating” in light of page 30 line 26 -page 31 line 1 and page 31 line 13-32 of the instant application) the surface temperature of the substrate based on a temperature of a focus ring.
However, Suzuki teaches using temperature measurement data of a focus ring to calculate/execute temperature control of a substrate in a processing chamber to enable accurate control of wafer/substrate temperature via adjusting focus ring parameters(i.e. temperature) (paragraph [0027], [0119]-[0123]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention configure the processor of Kubota to control the surface temperature of the substrate based on a result of temperature measurement of the focus ring in view of teachings of Suzuki in the apparatus of Kubota in view of Lill, Hilkene, Hubacek and Udo to enable accurate control of wafer/substrate temperature (Suzuki: paragraph [0027]). Furthermore, it would be obvious that a measurement of the focus ring temperature would provide an estimate for the surface temperature of a substrate at least due to the proximity of the focus ring to the substrate.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0213062 A1 hereinafter “Shimizu”) in view of Plumhoff et al. (US 2008/0149597 A1 hereinafter Plumhoff), Hubacek (US 6,475,336 B1) and Udo et al. (US 2004/0173469 A1 hereinafter “Udo”).
Regarding claim 17, Shimizu teaches a plasma processing apparatus (etch system 300, Fig. 3, paragraph [0026]-[0027], abstract) comprising:
A pedestal (comprising temperature controlled cathode 320, Fig. 3) to receive a substrate thereon (paragraph [0026]);
A first radio frequency power source (comprising RF generator 330, Fig. 3) configured to output a first high frequency power having a first frequency (paragraph [0027]);
A second radio frequency power source (comprising one of bias RF generators 325 or 326, Fig. 3) configured to output a second high frequency power having a second frequency that is lower than the first frequency (paragraph [0027]);
A control unit (comprising controller 370 having CPU 372 and memory 373, Fig. 3, paragraph [0029]) configured to perform an etching method comprising steps of:
etching a silicon oxide film (abstract, Fig. 2A and 2B) formed on the substrate (paragraph [0030]-[0031]) by using plasma in a first condition in which the plasma is generated from a hydrogen-containing gas (i.e. CH4) and a 10Docket No.: 16EL-005D1 App. No.: 15/896,715fluorine-containing gas (i.e.SF6 or NF3)  (step 210 and 215, Fig. 2B and 5) by using the first radio frequency power output from the first radio frequency power source and the second radio frequency power output from the second radio frequency power source (paragraph [0032]); 
and etching the silicon oxide film by using the plasma in a second condition in which the output of the second radio frequency power from the second radio frequency power source is stopped (Fig. 5, paragraph [0033]), 
wherein the steps of etching the silicon oxide film by using the plasma in the first condition and etching the silicon oxide film by using the plasma in the second condition are alternately repeated multiple times (i.e. pulsing, as can be understood from Fig. 5 and paragraph [0033]).
Shimizu does not explicitly teach controlling a temperature of the substrate to be lower than -35 degrees C and that the second radio frequency power source has pulse waves for the entirety of the etching process; a focus ring provided on a periphery of the pedestal, a plurality of electrodes provided inside an electrostatic chuck and configured to attract the focus ring, and a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of electrodes.
However, Shimizu teaches controlling the temperature of the substrate (paragraph [0026], [0029]).
Further, Plumhoff teaches controlling the surface temperature of a substrate to less than about minus 40 degrees Celsius (paragraph [0029]) to improve etching (i.e. improved selectivity to etch mask material while maintaining vertical etch profiles, paragraph [0014], [0028]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor to control the surface temperature of the substrate to have a temperature of lower than -35 degrees C in view of teachings of Plumhoff in the apparatus of Shimizu as a known suitable temperature for a substrate to enable improved etching (i.e. improved selectivity to etch mask material while maintaining vertical etch profiles, Plumhoff: paragraph [0014]).
Shimizu in view of Plumhoff as applied above do not explicitly teach a focus ring provided on a periphery of the pedestal, a plurality of electrodes provided inside an electrostatic chuck and configured to attract the focus ring, and a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of electrodes.
However, Hubacek teaches a focus ring (comprising edge ring 18, Fig. 1-2) provided on a periphery of the pedestal (comprising lower electrode assembly 12, Fig. 1-2) and an electrode provided inside an electrostatic chuck (comprising 17, Fig. 1-2) and configured to attract the focus ring, and a voltage source (comprising 26, Fig. 2) configured to apply voltage to the electrode. Hubacek further teaches that such configuration of a focus ring can enable confining plasma to an area above the wafer and/or protect the pedestal (i.e. ESC) from plasma erosion (col 1 line 38-41) and improve plasma performance (col 3 line 19-39; col 5 line 61-64).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a focus ring on a periphery of the pedestal and an electrostatic chuck configured to attract the focus ring view of teachings of Hubacek in the apparatus of Shimizu in view of Plumhoff as a known suitable alternative configuration of a plasma processing apparatus enabling confining plasma to an area above the wafer and/or protect the pedestal (i.e. ESC) from plasma erosion (Hubacek: col 1 line 38-41).
Shimizu in view of Plumhoff and Hubacek as applied above do not explicitly teach that a plurality of electrodes and a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of electrodes.
However, Hubacek further teaches that the electrostatic chuck (comprising edge ring chuck 17, Fig. 1-2) configured to attract a focus ring (comprising edge ring 18, Fig. 1-2) wherein the electrostatic chuck can be a bipolar chuck (col 4 line 16-31).
Additionally, Udo further teaches a bipolar configuration a bipolar electrostatic chuck arrangement (abstract, Fig. 2) comprising a plurality of electrodes (comprising 4a and 4b, Fig. 1(a)) and a plurality of voltage sources (comprising 144, Fig. 2), each configured to apply voltage to a corresponding electrode of the plurality of electrodes (as understood from Fig. 2)(paragraph [0027],[0036]). Udo further teaches that a bipolar electrostatic chuck configuration can enable providing a chucking force when there is no plasma (paragraph [0022]) and providing independent potentials to the electrodes (paragraph [0027]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of electrodes in the electrostatic chuck configured to attract the focus ring and to provide a plurality of voltage sources each configured to apply voltage to a corresponding electrode of the plurality of electrodes (i.e. configure the electrostatic chuck to be a bipolar chuck) in view of teachings of Hubacek and Udo in the apparatus of Shimizu in view of Plumhoff and Hubacek as a known suitable alternative configuration of an electrostatic chuck that would enable providing independent potentials to electrodes and enable chucking when there is no plasma (Udo: paragraph [0022], [0027]).
Regarding limitation “the second radio frequency power source has pulse waves for the entirety of the etching process” this is an intended use limitation. Since Shimizu in view of Plumhoff, Hubeck, and Udo teaches all of the structural limitations including a control unit and a second radio frequency power source capable of pulsing (see teachings of Shimizu above), the apparatus of the same is considered capable of meeting the intended use limitations.
Response to Arguments
Applicant's arguments filed 30 Nov 2020 have been fully considered but they are not persuasive as further discussed below. 
Applicant argues (remarks page 12) regarding independent claim 1, none of the cited references teaches or suggests “a plurality of electrodes provided inside an electrostatic chuck and configured to attract the focus ring, and a plurality of voltage sources, each configured to apply voltage to a corresponding electrode of the plurality of electrodes” as currently recited in amended claim 1.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Kubota in view of Lill, Hilkene, Hubacek and Udo as discussed in detail above in claims rejections. Hubacek and Udo are cited to teach the limitations of “a plurality of electrodes provided inside an electrostatic chuck and configured to attract the focus ring, and a plurality of voltage sources, 
Applicant argues (remarks page 13-14) regarding claim 1 that Kubota does not teach the claimed feedback control of the temperature of the substrate by “sending a control signal of stopping the output of the second radio frequency power form the second radio frequency power source thereby performing the etching process for the substrate while the output of the second radio frequency power is stopped” and Koshimizu, Kranz, Yatsuda, Plumhoff, Suzuki do not compensate for this deficiency.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Koshimizu, Kranz, Yatsuda, Plumhoff, Suzuki  are not cited to teach the limitations of the independent claims 1 and 8 in the current rejections and therefore applicant’s amendments regarding Koshimizu, Kranz, Yatsuda, Plumhoff, Suzuki  and independent claims 1 and 8 are moot. Further, examiner responds to applicant's arguments against the references (Kubota) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Kubota teaches a processor (comprising thermometer controller 63 and control unit 6, Fig. 2) configured to perform temperature control and configured to control various components of the apparatus including a first and second radio frequency power source (paragraph [0043]-[0045]). Kubota does not teach control of the substrate temperature by sending a control signal of stopping the output of the second radio frequency power from the second radio frequency power source thereby performing the etching 
In light of the above, independent claims 1, 8 and 17 are rejected. 
Additionally, dependent claims 2-7, 9-21 are also rejected, as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716          

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716